Citation Nr: 1503968	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-43 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for disability of the right shoulder.  

2.  Entitlement to service connection for disability of the right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and former spouse


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2014, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

The Board has reviewed the evidence of record, including the Veteran's paper file as well as electronic VA folders (Virtual and VBMS), and determined that they now contain additional VA medical evidence subsequent to the September 2010 SOC.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).  The Board, thus, will consider the additional evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran's previous claim for service connection for disability of the right shoulder was denied in March 2004.  The Veteran did not appeal or submit new and material evidence within one year of the denial.  

2.  Evidence received since the March 2004 rating decision raises a reasonable possibility of substantiating the Veteran's right shoulder disability claim.  

3.  The Veteran has a disability of the right shoulder due to an injury during his 5 years of military service.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision which denied entitlement to service connection for a disability of the right shoulder is final.  38 U.S.C.A. § 7105(c) (West 2004); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).   

2.  Evidence received since the March 2004 rating decision relating to the Veteran's claim for entitlement to service connection for a disability of the right shoulder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Disability of the right shoulder was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.71a (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2014).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his claim for entitlement to service connection for disability of the right shoulder.  The RO denied service connection for a right shoulder disability in an unappealed March 2004 rating decision based upon a VA medical examiner opinion noting that the Veteran's right shoulder condition was not related to treatment he received in the military, and that the condition was more likely than not a result of the injury he sustained from jumping off a waterfall.   See 38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.201 (2014).  The Veteran did not appeal.  Therefore, the March 2004 rating decision is final. 

In September 2009, the Veteran sought to reopen his claim for entitlement to service connection for disability of the right shoulder.  In a July 2010 rating decision the RO again denied service connection, stating that the evidence did not link the Veteran's current right shoulder condition to an in service event or occurrence which would permit a finding of service connection.  The Veteran filed a notice of disagreement (NOD) with the decision in August 2010.  The Veteran, after an SOC by the RO, appealed the rating decision in October 2010.  
New evidence received since the March 2004 final rating decision includes extensive private medical records spanning from February 2009 to October 2014.  Amongst these records is a report of a post-operation image indicating that the Veteran had widening of the acromioclavicular joint.  Given that there is evidence the Veteran experienced a right acromioclavicular joint separation in service, this evidence is material to the question of whether there is a link, or nexus, between the Veteran's current right shoulder condition and his in-service acromioclavicular joint separation.  Because new and material evidence has been received, the claim for service connection for disability of the right shoulder is reopened.

If the Board determines that new and material evidence has been submitted for the claim, then the Board must also adjudicate the claim on a de novo basis on the merits.  38 U.S.C.A. § 5108.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal as provided by 38 U.S.C.A. § 7104.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  However, the Board may proceed to decide the merits of the claim if the Board first secures a waiver from the Veteran, or the Board determines that the Veteran would not be prejudiced by proceeding to a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384, 390 (1993); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In this case, given the positive outcome, the Veteran will not be prejudiced, and therefore the Board proceeds to the merits of the claim.  

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).


In May 1992, the Veteran received a VA examination of his right shoulder.  At that time the examiner noted the Veteran had full range of motion and no crepitation.  In March 2004 the Veteran received another VA examination of his right shoulder.  The examiner noted that the Veteran had moderately severe osteoarthritis of the acromioclavicular joint with a 5-6mm spur impinging inferiorly from the distal clavicle, which may have been affecting the Veteran's rotator cuff.  The Board finds that March 2004 examination establishes that the Veteran had a present disability.  See Shedden 381 F.3d at 1167.

In testimony before the Board, the Veteran stated that while in service, he was knocked off a cliff by another soldier and sustained a right shoulder injury.  Initially, the Board notes that the in-service fall-related injury the Veteran refers to has at various times been referred to under different labels, for instance falling off a cliff, or falling off a water fall.  The Veteran confirmed in his hearing testimony that the incident was one in the same.  After a comprehensive review of the record, the Board finds adequate supporting evidence to conclude that the various labels all refer to the Veteran's July 1987 in-service injury, and the inconsistent terminology does not establish that they are distinct events which require further deconstructing.
Evidence of the record, including July 1987 emergency room and sick call records, confirm the Veteran's recollection.  The emergency room report shows a provisional diagnosis of acromioclavicular joint separation with tenderness, but good range of motion (ROM).  The sick call report shows that the Veteran later reported decreased range of motion, pain, and slight swelling in his right arm.  The Board finds that the July 1987 emergency room and sick call records, as well as the testimony of the Veteran, establish that the Veteran had an in-service incurrence or aggravation of a disease or injury.  See Shedden 381 F.3d at 1167.

With the first two elements of Shedden established, the Board now turns to the final requirement, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Id.  The RO's March 2004 VA examination request for the Veteran's right shoulder, discussed above, requested the VA examiner to answer the question, "is it likely that his [Veteran's] current right shoulder condition is related to the treatment sought during military service[?]"  The Board notes that the RO's posing of the question is more suggestive of a 38 U.S.C.A. § 1151 claim than a service connection claim.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  In contrast to the question asked, the Board notes that nexus questions generally ask whether or not the disability is related to the Veteran's active military service.  The 2004 VA examiner answered the question the RO asked, stating that the Veteran's right shoulder condition is not related to the treatment he received in the military.  However, the VA examiner also went on to opine that the Veteran's shoulder condition was more likely than not a result of the injury he sustained from jumping off a waterfall.  This statement, in essence, is a statement of nexus between the Veteran's undisputed in-service fall injury and his present condition as of 2004.  See Shedden 381 F.3d at 1167.  Given that the record before the Board establishes all three elements of service connection, the Board finds that the Veteran has a current right shoulder injury due to his military service.  


ORDER

New and material evidence having been received, the claim of service connection for a right shoulder disability is reopened.

Service connection for a right shoulder disability is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


